Citation Nr: 1704484	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 10 percent prior to October 24, 2013, and in excess of 20 percent thereafter for left hip trochanteric bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for degenerative disc disease of the lumbar spine and left hip trochanteric bursitis, and assigned 20 percent and 10 percent disability ratings, respectively, effective December 1, 2007.  In a June 2012 rating decision, the RO awarded a separated 10 percent disability rating for right lower extremity radiculopathy secondary to the Veteran's lumbar spine disorder with an effective date of April 19, 2012.  In a January 2014 rating decision, the RO increased the disability rating assigned for left hip trochanteric bursitis to 20 percent disabling, and awarded a separate 20 percent disability rating for left lower extremity radiculopathy, both effective October 24, 2013.  

In September 2013 and April 2016, this case was remanded for further evidentiary development.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016), the U. S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  The July 2007, April 2012, October 2013, and May 2016 VA examiners in this case did not conduct Correia compliant testing.  Therefore, a remand is required in order to afford the Veteran an adequate examination.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine and left hip disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




